[Cite as Walsh v. Walsh, 2020-Ohio-6998.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


 KENNETH J. WALSH,                                :         MEMORANDUM OPINION

                   Petitioner-Appellant,          :
                                                            CASE NO. 2020-A-0050
         - vs -                                   :

 CARMELLA A. WALSH,                               :

                   Petitioner-Appellee.           :


 Civil Appeal from the Ashtabula County Court of Common Pleas, Case No. 2016 DR
 00334.

 Judgment: Appeal dismissed.


 Darya Jeffreys Klammer, The Klammer Law Office, Ltd., 7482 Center Street, Unit 6,
 Mentor, OH 44060 (For Petitioner-Appellee).

 Kenneth J. Walsh, pro se, 1144 Lloyd Road, Wickliffe, OH 44092 (Petitioner-Appellant).



MARY JANE TRAPP, J.

        {¶1}      Appellant, Kenneth J. Walsh, filed a pro se appeal from an October 20, 2020

amended order, in which a magistrate from the Ashtabula County Court of Common Pleas

ordered him to pay $2,000 per month for spousal support as ordered by an earlier

judgment entry of November 17, 2016 in the parties dissolution proceeding, pending

resolution of Mr. Walsh’s “Post Judgment Motion to Reopen” the dissolution filed June

12, 2020.
       {¶2}   Appellee, Carmella A. Walsh, through counsel, filed a motion to dismiss the

appeal as interlocutory.

       {¶3}   Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St. 3d 92, 96 (1989). Under Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate court

only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-

L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate court

does not have jurisdiction to review the matter, and the matter must be dismissed. Gen.

Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20 (1989).

       {¶4}   R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgments, and if the judgment of the trial court satisfies any of them, it will

be deemed a “final order” and can be immediately appealed and reviewed. In the instant

matter, the October 20, 2020 order does not fit within any of the categories of final orders

pursuant to R.C. 2505.02(B) and did not dispose of all the pending claims.

       {¶5}   “* * * [A] magistrate may enter orders without judicial approval if necessary

to regulate the proceedings and if not dispositive of a claim or defense of a party.” See

Civ.R. 53(D)(2)(a)(i).   This court has stated a magistrate’s order requires trial court

approval if it disposes of a party’s claim. Tran v. Tran, 11th Dist. Geauga No. 2019-G-

0228, 2020-Ohio-241, ¶ 6.

       {¶6}   This court has also held that magistrate’s orders are interlocutory by nature.

Bar 145 Franchising, LLC v. College Town Kent, LLC, 11th Dist. Portage No. 2017-P-




                                              2
0102, 2018-Ohio-2459, at ¶ 11. “Although magistrate’s orders are effective without judicial

approval, they are not directly appealable.” Id.

       {¶7}   Here, the October 20, 2020 magistrate’s order is not a final appealable

order, and this court does not have jurisdiction to hear this appeal. Since the magistrate’s

order has not yet received “judicial approval,” it remains an interlocutory order and may

be reconsidered upon the court’s own motion or that of a party. Nothing is preventing

appellant from obtaining effective relief through an appeal once the trial court has entered

a final judgment in the action.

       {¶8}   Accordingly, appellee’s motion to dismiss is hereby granted, and this appeal

is dismissed for lack of jurisdiction.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             3